UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 07-7488



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


COURTNEY EDWARD COOPER,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(1:03-cr-00528)


Submitted:   February 21, 2008           Decided:   February 26, 2008


Before MOTZ and GREGORY, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Courtney Edward Cooper, Appellant Pro Se. Thomas Michael DiBiagio,
United States Attorney, George Levi Russell, III, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Courtney Edward Cooper appeals the district court’s order

denying his motion to modify sentence under 18 U.S.C. § 3582(c)(2)

(2000).   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court.    See United States v. Cooper, No. 1:03-cr-00528 (D. Md.

Sept. 11, 2007).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




                               - 2 -